Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Ellis on 09/21/2020.

The application has been amended as follows: 

Claim 1:  	A lithium secondary battery comprising: 
a cathode, an anode, an electrolyte, and a separator, 
wherein the cathode includes a cathode active material comprising Ni, Co, Mn and optionally at least one element selected from the group consisting of Fe, Na, Ca, Ti, V, Cr, Cu, Zn, Ge, Sr, Ag, Ba, Zr, Nb, Mo, Al, Ga, B and a combination thereof in which Ni concentration of a central part is different from that of a surface part, Mn concentration of a central part is different from that of a surface part, and Co concentration of a central part is the same as that of a surface part, and a conductive material in which a carbon large surface area structure and a carbon small surface area structure are mixed at a weight ratio of 10:90 to 70:30, 
m from the center of the cathode active material, and 
wherein the carbon large surface area structure includes at least one of graphene, single-walled carbon nanotube, and multi-walled carbon nanotube, and
wherein the cathode active material comprises a concentration gradient region in which Ni concentration continuously decreases and Mn concentration continuously increases in a direction from the end of the constant concentration region to the surface part, and the concentration gradient region has a width smaller than a radius of the central part.

Claims 3, 4, 8, 9, 12-14: unchanged

Election/Restrictions
This application is in condition for allowance except for the presence of claim 19 directed to a lithium battery having variable Co concentration and constant Mn concentration non-elected without traverse.  Accordingly, claim 19 has been cancelled.

Allowable Subject Matter
Claims 1, 3, 4, 8, 9, 12-14 are allowed.

The following is an examiner’s statement of reasons for allowance: the closest prior art is WO 2014/180719 (Schroedle), the machine translation of which is referred to herein. Which teaches a lithium ion battery comprising a cathode having a lithium-containing nickel-cobalt-manganese oxide (page 2, paragraph 2) wherein the cathode has a core region in which the concentration of the nickel and manganese is substantially constant, and an outer region in which the concentrations of nickel and manganese have a gradient (page 3, paragraph 5), such as the Ni decreases and the Mn increases, and the Co remains constant (page 5, paragraph 5).  However, Schroedle teaches that the core portion may be 25-50% by weight of the total particle (page 3, paragraph 3), and fails to give any teaching about the size of the core particle.  One of ordinary skill in the art would not expect the concentration gradient region (being 50-75% by weight) to have a width smaller than the radius of the central part. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802.  The examiner can normally be reached on M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.L.Z/Examiner, Art Unit 1724  

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796